DETAILED ACTION
This office action is responsive to the applicant’s response filed January 27, 2022.  The application contains claims 1-19, all examined and rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement with references submitted 9/7/2022, 7/22/2022, 7/1/2022, 5/25/2022, have been considered and entered into the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 16-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10754466. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same exact concepts.

Instant Application: 
Patent 10754466

Claim 1. 
A processing device comprising a graphical user interface in an industrial vehicle, the processing device comprising: 
a screen display; a memory storing executable instructions; and a processor in communication with the memory, wherein the processor when executing the executable instructions:


defines a plurality of widgets, wherein each widget comprising a visual representation of a current state of an associated function;


controls display of a subset of the plurality of widgets on a portion of the screen display defining a plurality widget spaces;

controls display of an icon tray on the screen display comprising one or more icons, wherein at least one of the one or more icons corresponds to a respective one of the plurality of widgets; 

the icon tray being defined as a separate portion of the screen display from the one or more widget spaces and being spaced apart from the one or more widget spaces,



detects activation of one of the one or more icons corresponding to the respective one widget; and 

in response to detecting the activation of the one icon: automatically moves the respective one widget to the locked widget space; locks the respective one widget in position in the locked widget space; and

 shifts the remaining one or more widgets in the subset to the one or more remaining widget spaces.



Claim 1. 
A processing device comprising a graphical user interface in an industrial vehicle, the processing device comprising:
a screen display;
memory storing executable instructions; and
a processor in communication with the memory, wherein the processor when executing the executable instructions:

defines a plurality of widgets, wherein each widget comprises a visual representation of a current state of an associated function of the industrial vehicle;

controls display of a subset of the plurality of widgets on a portion of the screen display defining a plurality of widget spaces

controls display of an icon tray on the screen display comprising one or more icons, wherein at least one of the one or more icons corresponds to a respective one of the plurality of widgets 
Claim 3
defines the icon tray as a separate portion of the screen display from the plurality of widget spaces, the icon tray being spaced apart from the plurality of widget spaces.

Claim 1
detects activation of one of the one or more icons corresponding to the respective one widget;

in response to detecting the activation of the one icon, moves the respective one widget to a predefined widget space



Claim 5
shifts a position of one or more of the widgets of the subset on the touch screen display following detection of a touch gesture on the touch screen display 

Claim 2.
The processing device of claim 1, wherein the processor when executing the executable instructions: defines the icon tray as a separate portion of the screen display from the plurality of widget spaces, the icon tray being spaced apart from the plurality of widget spaces.

Claim 3.
defines the icon tray as a separate portion of the screen display from the plurality of widget spaces, the icon tray being spaced apart from the plurality of widget spaces

Claim 3.
The processing device of claim 1, wherein:
the screen display comprises a touch screen display that receives touch gesture commands from a vehicle operator; and
the processor when executing the executable instructions:
shifts a position of the remaining one or more widgets of the subset on the touch screen display following detection of a touch gesture on the touch screen display.
Claim 5
The processing device of claim 1, wherein:
the screen display comprises a touch screen display that receives touch gesture commands from a vehicle operator; and
the processor when executing the executable instructions:
shifts a position of one or more of the widgets of the subset on the touch screen display following detection of a touch gesture on the touch screen display.

Claim 4. 
The processing device of claim 1, wherein the processor when executing the executable instructions:
controls display of a first menu associated with the respective one widget when a first menu portion of the respective one widget is activated by a vehicle operator.

Claim 6
The processing device of claim 1, wherein the processor when executing the executable instructions:
controls display of a first menu associated with the respective one widget when the respective one widget is displayed in the predefined widget space and a first menu portion of the one widget is activated by a vehicle operator.

Claim 5.
The processing device of claim 4, wherein:
the screen display comprises a touch screen display that receives touch gesture commands from the vehicle operator;
the first menu comprises a list, a sidebar, or a scroll wheel; and
a display of options in the first menu is altered by one of a tap gesture, a swipe gesture, or a slide gesture on the touch screen display, the options within the first menu being color-coded with a different color.
Claim 7
The processing device of claim 6, wherein:
the screen display comprises a touch screen display that receives touch gesture commands from the vehicle operator;
the first menu comprises a list, a sidebar, or a scroll wheel; and
a display of options in the first menu is altered by one of a tap gesture, a swipe gesture, or a slide gesture on the touch screen display, the options within the first menu being color-coded with a different color.

Claim 6. 
The processing device of claim 4, wherein:
the screen display comprises a touch screen display that receives touch gesture commands from the vehicle operator; and
the first menu portion of the respective one widget is activated by the vehicle operator touching or selecting the first menu portion.
Claim 8
The processing device of claim 6, wherein:
the screen display comprises a touch screen display that receives touch gesture commands from the vehicle operator; and
the first menu portion of the one widget is activated by the vehicle operator touching or selecting the first menu portion.

Claim 7. 
The processing device of claim 4, wherein the processor when executing the executable instructions:
defines a plurality of sub-menus, each sub-menu corresponding to a particular option within the first menu, wherein one sub-menu is displayed on the screen display after the corresponding option within the first menu has been selected.
Claim 9
The processing device of claim 6, wherein the processor when executing the executable instructions:
defines a plurality of sub-menus, each sub-menu corresponding to a particular option within the first menu, wherein one sub-menu is displayed on the screen display after the corresponding option within the first menu has been selected.

Claim 8. 
The processing device of claim 7, wherein the processor when executing the executable instructions: color codes at least a portion of the one sub-menu using a same color associated with the corresponding option within the first menu

Claim 10
The processing device of claim 9, wherein the processor when executing the executable instructions:
color codes at least a portion of the one sub-menu using a same color associated with the corresponding option within the first menu.

Claim 9.
  The processing device of claim 7, wherein one or more of the first menu or the sub-menus are displayed within the respective one widget..
Claim 11
The processing device of claim 9, wherein one or more of the first menu or the sub-menus are displayed within the respective one widget.

Claim 10.
The processing device of claim 7, wherein one or more of the first menu or the sub-menus are displayed in a separate window that is temporarily superimposed over one or more of the widget spaces.
Claim 12
The processing device of claim 9, wherein one or more of the first menu or the sub-menus are displayed in a separate window that is temporarily superimposed over one or more of the widget spaces.

Claim 11.
The processing device of claim 7, wherein the processor when executing the executable instructions: defines the respective one widget as a rack height select (RHS) widget, the RHS widget comprising a workspace zone menu defining the first menu, the workspace zone menu comprising a plurality of workspace zones, each workspace zone having a corresponding sub- menu comprising a plurality of stored rack heights associated with the workspace zone.

Claim 13
The processing device of claim 9, wherein the processor when executing the executable instructions:
defines the respective one widget as a rack height select (RHS) widget, the RHS widget comprising:
a workspace zone menu defining the first menu, the workspace zone menu comprising a plurality of workspace zones, each workspace zone having a corresponding sub-menu comprising a plurality of stored rack heights associated with the workspace zone.

Claim 12.
The processing device of claim 11, wherein: at least a portion of a visual depiction of each workspace zone comprises a different color; and at least a portion of a visual depiction of each corresponding sub-menu comprises a same color as the associated workspace zone.
Claim 10.
The processing device of claim 9, wherein the processor when executing the executable instructions:
color codes at least a portion of the one sub-menu using a same color associated with the corresponding option within the first menu
Claim 10 is equivalent to claim 12 as the workspace zone is a first menu associated with sub-menu with a same color.
Claim 13
The processing device of claim 1, wherein the processor when executing the executable instructions: defines one of the plurality of widgets as a rack height select (RHS) widget, the RHS widget comprising: a workspace zone selection portion defining a first menu portion; a rack height selection portion defining a sub-menu portion; and a load presence indicator.
Claim 13.
The processing device of claim 9, wherein the processor when executing the executable instructions:
defines the respective one widget as a rack height select (RHS) widget, the RHS widget comprising:
a workspace zone menu defining the first menu, the workspace zone menu comprising a plurality of workspace zones, each workspace zone having a corresponding sub-menu comprising a plurality of stored rack heights associated with the workspace zone; and
a load presence indicator.

Claim 16.
The processing device of claim 1, further comprising:
a vehicle network system connecting the processor to at least one vehicle network bus, wherein the processor extracts a current position of a carriage assembly and a current sensed load weight,
wherein the processor when executing the executable instructions:
defines one of the plurality of widgets as a capacity data monitoring (CDM) widget, the CDM widget comprising a visual representation of the current position of the carriage assembly and the current sensed load weight.
Claim 14.
The processing device of claim 1, further comprising:
a vehicle network system connecting the processor to at least one vehicle network bus, wherein the processor extracts a current position of a carriage assembly and a current sensed load weight,
wherein the processor when executing the executable instructions:
defines the respective one widget as a capacity data monitoring (CDM) widget, the CDM widget comprising a visual representation of the current position of the carriage assembly and the current sensed load weight.

Claim 17.
The processing device of claim 1, further comprising a vehicle operator control section comprising one or more physical input control elements, wherein the one or more physical input control elements are used to make selections on the screen display.
Claim 15.
The processing device of claim 1, further comprising a vehicle operator control section comprising one or more physical input control elements, wherein the one or more physical input control elements are used to make selections on the screen display. 

Claim 18.
The processing device of claim 17, wherein the one or more physical input control elements comprise at least one of a five-button control, a trigger switch, or a rotary control knob.
Claim 16.
The processing device of claim 15, wherein the one or more physical input control elements comprise at least one of a five-button control, a trigger switch, or a rotary control knob.

Claim 19.
The processing device of claim 1, wherein: the screen display comprises a touch screen display that receives touch gesture commands from a vehicle operator; and the processor when executing the executable instructions: determines if a speed of the industrial vehicle is below a threshold speed; and changes one or more of the widgets of the subset on the touch screen display following detection of a touch gesture on the touch screen display and if the speed of the industrial vehicle is below the threshold speed.
Claim 17
The processing device of claim 1, wherein:
the screen display comprises a touch screen display that receives touch gesture commands from a vehicle operator; and
the processor when executing the executable instructions: determines if a speed of the industrial vehicle is below a threshold speed; and
changes one or more of the widgets of the subset on the touch screen display following detection of a touch gesture on the touch screen display and if the speed of the industrial vehicle is below the threshold speed.




Claims 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10754466 in view of STILL GMBH [EP2993155B1] in view of JYRI MR VAHERTO [GB 2437629, hereinafter Jyri]. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same exact concepts.
Instant Application:
Patent 10754466
Patent 10936183
Claim 14
The processing device of claim 13, wherein the RHS widget is the respective one widget that is locked in position in the locked widget space and wherein 



the processor when executing the executable instructions: 
detects a selection of a particular workspace zone and a particular stored rack height related to the particular workspace zone, wherein after the selection of the particular workspace zone and the particular stored rack height: the workspace zone selection portion comprises an identifier of the particular workspace zone selected, the rack height selection portion comprises an identifier of the particular stored rack height selected, and 






















the load presence indicator comprises a visual indication of a presence or an absence of a detected load.
Claim 13.
The processing device of claim 9, wherein the processor when executing the executable instructions:
defines the respective one widget as a rack height select (RHS) widget













Still, 
Fig. 2, Halle1
Still, Fig. 2-3, [0025], “a stroke height indicator 11 is also present, in which an actual stroke height of 5.2 m is represented on the right and the setpoint stroke height of 10.5 m on the left, which has been selected by the stroke height preselection”. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Still teaching to associate different shelves heights saved data with a workspace zones menu of options of Patent 10754466. The motivation for the modification would have been to provide Patent 10754466 system the ability to be used for machines that is able to load weights by providing a simple way to load items into shelves of different heights and providing an industrial truck with an assistance function with which a rapid operation of a lifting height preselection is possible in a simple manner and the transfer performance is increased (Still, [0009])

Jyri, Page 21, “Additional parameters to be measured and displayed can include the compression pressure and load weight”, Page 26, “when loading a trailer truck, each load to be lifted can be weighed using the weighing sensors comprised in the system. The mass of the load is stored in the system, which enables the system to inform the operator when a correct amount of goods have been loaded to the trailer truck. In addition, the system in the lift truck can have a connection to a central system which registers the information related to the stuffed loads”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Jyri teaching to modify Patent 10754466 to include the ability to display a load indicator. The motivation for the modification would have been to provide Patent 10754466 system the ability to be used for machines that is able to load weights by providing a simple way to inform the user when there is load carried by the machine which will increase the user awareness and the ability to safely operate the machine.
Claim 15
The processing device of claim 14, wherein the processor when executing the executable instructions: 
overrides the indication of the absence of a detected load upon activation of the load presence indicator by a vehicle operator.

Jyri, Page 21, “Additional parameters to be measured and displayed can include the compression pressure and load weight”
vehicle operator activate the load presence indicator upon loading the vehicle


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Epple et al. [US 20120256843 A1, hereinafter EPPLE] in view of Ricci et al. [US 2013/0241720 A1, hereinafter Ricci].

With regard to Claim 1,
	EPPLE teach a processing device comprising a graphical user interface, the processing device comprising: 
a screen display (Fig. 1b, 2a, [0040], “screen unit 2”); 
memory storing executable instructions, and a processor in communication with the memory, wherein the processor when executing the executable instructions ([0022], “Data concerning an operating or control parameter is preferably transferred between the display terminal and a personal computer via a remote server. Preferably the data is downloadable form the server over the internet. More preferably, an ISO XML format is used to transfer the data. More preferably still, the data can be saved onto a portable memory device”, [0112]-[0113]): 
defines a plurality of widgets, wherein each widget comprises a visual representation of a current state of an associated function (Fig. 3a, [0019], “screen is preferably split into a number of pre-determined areas for the display/control of different machine operating or control parameters. Preferably, the screen is divisible into four quadrants which control/monitor a particular parameter/function of the machine”, Fig. 12a-12t, Fig. 13, [0049]-[0055], examples of applications groups and associated functions); 
controls display of a subset of the plurality of widgets on a portion of the screen display defining a plurality of widget spaces (Fig. 3a, [0019], “screen is preferably split into a number of pre-determined areas for the display/control of different machine operating or control parameters. Preferably, the screen is divisible into four quadrants which control/monitor a particular parameter/function of the machine”, Fig. 4, [0061], “information mask for Tractor Applications in the upper right quadrant 18 b. The four adjacent soft keys 21 a, 21 b, 21 c and 21 d serve to switch between the four main menus: Tractor Operations, Vario Guide, Vario Doc and Administration”, Fig. 12a-12t, Fig. 13, [0049]-[0055], examples of applications groups and associated functions), wherein one of the widget spaces comprises a locked widget space  (EPPLE, Fig. 3, Fig.4, [0049], [0056], “FIG. 3 is the placement screen for a large terminal in which the display screen 2 a is divided into four quadrants 17 a, 17 b, 17 c and 17 d. The permitted placement of each of the application groups: IOM, ISO, Camera, Map and Tractor Applications in each quadrant 17 a, 17 b, 17 c and 17 d is shown. Not all application groups can be placed in all quadrants”, [0057]-[0058], widget is locked in a widget space and will not move without further user interaction); 
controls display of an icon tray on the screen display comprising one or more icons, wherein at least one of the one or more icons corresponds to a respective one of the plurality of widgets (Fig. 12a-12t, Fig. 13, Fig. 3, Fig. 4-6, [0057], “sections marked SK 1 to SK 8 are the soft keys which give menu options for each of the application groups and can be displayed on both sides of the screen depending on the number of keys, settings and/or application requirements”, Fig. 5, [0061], “four adjacent soft keys 20 a, 20 b, 20 c and 20 d serve to switch between the available information operating masks. Softkey 20 d has a downwards pointing arrow representing “Next”. Selecting “Next” takes the operator to further information operating masks (if available)”, “FIG. 12c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b”, Fig. 11a-11d, [0106], [0108]);
detects activation of one of the one or more icons corresponding to the respective one widget (Fig. 3, (Sk1-SK8), Fig. 12a-12t, selecting an icon from the tray will allow the activation and display of the menu portion, [0108], “Icon 16 represents the Tractor Operations menu. Selecting this menu takes the operator to the Tractor Operations mask indicated as 48 on FIG. 12 a. Selecting one of the soft key buttons 49 takes the operator to one of the sub menus indicated in FIG. 11 a”, [0061], “FIG. 12 c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b”, [0057], “sections marked SK 1 to SK 8 are the soft keys which give menu options for each of the application groups and can be displayed on both sides of the screen depending on the number of keys, settings and/or application requirements”, Fig. 11a-11d); and
in response to detecting the activation of the one icon: 
automatically moves the respective one widget to the locked widget space (EPPLE, Fig. 3, Fig.4, [0049], [0056], “FIG. 3 is the placement screen for a large terminal in which the display screen 2 a is divided into four quadrants 17 a, 17 b, 17 c and 17 d. The permitted placement of each of the application groups: IOM, ISO, Camera, Map and Tractor Applications in each quadrant 17 a, 17 b, 17 c and 17 d is shown. Not all application groups can be placed in all quadrants”, [0057]-[0058]); 
locks the respective one widget in position in the locked widget space (EPPLE, Fig. 3, Fig.4, [0049], [0056], “FIG. 3 is the placement screen for a large terminal in which the display screen 2 a is divided into four quadrants 17 a, 17 b, 17 c and 17 d. The permitted placement of each of the application groups: IOM, ISO, Camera, Map and Tractor Applications in each quadrant 17 a, 17 b, 17 c and 17 d is shown. Not all application groups can be placed in all quadrants”, [0057]-[0058], widget is locked in a specific widget space and will not move without further user interaction).
EPPLE- do not explicitly teach shifts the remaining one or more widgets in the subset to the one or more remaining widget spaces.
Ricci teach controls display of a subset of the plurality of widgets on a portion of the screen display defining a plurality of widget spaces, wherein one of the widget spaces comprises a locked widget space  (Fig. 5A, [0112], “application may include a position anchor icon 528 that, when selected, fixes the application to a location on the display 208. Fixing one or more applications in this manner may allow for the custom positioning of other non-fixed applications around the one or more applications that have been anchored”, [0113]), automatically moves the respective one widget to the locked widget space (Fig. 5A, [0112], “application may include a position anchor icon 528 that, when selected, fixes the application to a location on the display 208. Fixing one or more applications in this manner may allow for the custom positioning of other non-fixed applications around the one or more applications that have been anchored”, [0113]),
shifts the remaining one or more widgets in the subset to the one or more remaining widget spaces ([0098]-[0099], “dragged application 508 c may be positioned between and/or adjacent to at least one application. Alternatively or additionally, the dragged application 508 c may be placed into a position as a first application, where no other applications are shown in the application-expanded position of the GUI. In some embodiments, a dragged application 508 c, when positioned between or adjacent to other applications in the application-expanded position of the GUI may automatically move and/or resize one or more of the other applications along a directional line 556” Fig. 5C-5D).
It would have obvious to a person of ordinary skill in the art before the time of filling of the invention to use Ricci teaching to allow shifting displayed widgets to display the new selected widget. 
The motive for the modification would have been to allow the customization of the display content providing the best usage for the available display area by allowing the widgets to use the full display without reserving area for non-active widgets allowing the distribution of the display area based on the number of active widgets and the user’s preference which will increase user satisfaction.

With regard to Claim 2,
EPPLE--Ricci teach the processing device of claim 1, wherein the processor when executing the executable instructions: 
defines the icon tray as a separate portion of the screen display from the plurality of widget spaces, the icon tray being spaced apart from the plurality of widget spaces (EPPLE Fig. 12a-12t, Fig. 13, Fig. 3, Fig. 4-6, [0057], “sections marked SK 1 to SK 8 are the soft keys which give menu options for each of the application groups and can be displayed on both sides of the screen depending on the number of keys, settings and/or application requirements”, Fig. 5, [0061], “four adjacent soft keys 20 a, 20 b, 20 c and 20 d serve to switch between the available information operating masks. Soft key 20 d has a downwards pointing arrow representing “Next”. Selecting “Next” takes the operator to further information operating masks (if available)”).

With regard to Claim 3,
EPPLE--Ricci teach the processing device of claim 1, wherein:
the screen display comprises a touch screen display that receives touch gesture commands from a vehicle operator (EPPLE, [0018], “The display/control parameters are grouped within independent applications and the operator uses the touch screen, or push buttons to navigate around the application groups to select those which he/she wishes to display on the terminal”, [0061], Ricci, [0098], “user 560 may position one or more applications 508 a, 508 b, 508 c from the application tray 504 to an application-expanded position via an input gesture”); and
the processor when executing the executable instructions:
shifts a position of the remaining one or more widgets of the subset on the touch screen display following detection of a touch gesture on the touch screen display (EPPLE, [0018], “The display/control parameters are grouped within independent applications and the operator uses the touch screen, or push buttons to navigate around the application groups to select those which he/she wishes to display on the terminal”, [0061], Ricci, [0098]-[0099], “dragged application 508 c may be positioned between and/or adjacent to at least one application. Alternatively or additionally, the dragged application 508 c may be placed into a position as a first application, where no other applications are shown in the application-expanded position of the GUI. In some embodiments, a dragged application 508 c, when positioned between or adjacent to other applications in the application-expanded position of the GUI may automatically move and/or resize one or more of the other applications along a directional line 556” Fig. 5C-5D).

With regard to Claim 4,
EPPLE--Ricci teach the processing device of claim 1, wherein the processor when executing the executable instructions:
controls display of a first menu associated with the respective one widget when a first menu portion of the respective one widget is activated by a vehicle operator (Fig. 12a-12t, user select an option of the first menu portion to activate it and display the first menu as selecting 49a or 49b in Fig. 12C, [0108], “Selecting one of the soft key buttons 49 takes the operator to one of the sub menus indicated in FIG. 11 a”, [0061], “FIG. 12 c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b. By pressing the icons 49 a, 49 b or touching the values themselves, the operator is directly guided by skipping one menu level to the cruise control setting menu 49c”, [0057], “sections marked SK 1 to SK 8 are the soft keys which give menu options for each of the application groups”, Fig. 11a-11d).

With regard to Claim 6,
EPPLE--Ricci teach the processing device of claim 4, wherein:
the screen display comprises a touch screen display that receives touch gesture commands from the vehicle operator, and the first menu portion of the respective one widget is activated by the vehicle operator touching or selecting the first menu portion (EPPLE, [0018], “The display/control parameters are grouped within independent applications and the operator uses the touch screen, or push buttons to navigate around the application groups to select those which he/she wishes to display on the terminal”, Fig. 12a-12t, [0061], “FIG. 12 c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b. By pressing the icons 49 a, 49 b or touching the values themselves, the operator is directly guided by skipping one menu level to the cruise control setting menu 49 c, that is one menu level (tractor main menu 49 d) is skipped”).

With regard to Claim 7,
EPPLE--Ricci teach the processing device of claim 4, wherein the processor when executing the executable instructions:
defines a plurality of sub-menus, each sub-menu corresponding to a particular option within the first menu, wherein one sub-menu is displayed on the screen display after the corresponding option within the first menu has been selected (EPPLE, Fig. 12a-12t, [0061], “FIG. 12 c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b. By pressing the icons 49 a, 49 b or touching the values themselves, the operator is directly guided by skipping one menu level to the cruise control setting menu 49 c, that is one menu level (tractor main menu 49 d) is skipped”).

With regard to Claim 9,
EPPLE--Ricci teach the processing device of claim 7, wherein one or more of the first menu or the sub-menus are displayed within the respective one widget (EPPLE, Fig. 12a-12t, [0061], “FIG. 12 c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b. By pressing the icons 49 a, 49 b or touching the values themselves, the operator is directly guided by skipping one menu level to the cruise control setting menu 49 c, that is one menu level (tractor main menu 49 d) is skipped”, [0057], “sections marked SK 1 to SK 8 are the soft keys which give menu options for each of the application groups and can be displayed on both sides of the screen depending on the number of keys, settings and/or application requirements”, Fig. 11a-11d, [0106], [0018], “The display/control parameters are grouped within independent applications and the operator uses the touch screen, or push buttons to navigate around the application groups to select those which he/she wishes to display on the terminal”, [0061], “Fig. 5, “Pressing the soft key for the particular mask enlarges the mask to half-screen view as can be seen in FIG. 5, in section 19 c of the screen 2 a. In this example, the map applications is diminished to lower quadrant 19 b”).

With regard to Claim 17,
EPPLE--Ricci teach the processing device of claim 1, further comprising a vehicle operator control section comprising one or more physical input control elements, wherein the one or more physical input control elements are used to make selections on the screen display (EPPLE, Fig. 2b, [0018], “The display/control parameters are grouped within independent applications and the operator uses the touch screen, or push buttons to navigate around the application groups to select those which he/she wishes to display on the terminal”).

With regard to Claim 18,
EPPLE--Ricci teach the processing device of claim 15, wherein the one or more physical input control elements comprise at least one of a five-button control (EPPLE, Fig. 2b), a trigger switch, or a rotary control knob.

Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Epple et al. [US 20120256843 A1, hereinafter EPPLE] in view of Ricci et al. [US 2013/0241720 A1, hereinafter Ricci] in view of Lane et al. [US 5,704,051, hereinafter Lane].

With regard to Claim 5,
EPPLE--Ricci teach the processing device of claim 4, wherein:
the screen display comprises a touch screen display that receives touch gesture commands from the vehicle operator (EPPLE, [0018], “The display/control parameters are grouped within independent applications and the operator uses the touch screen, or push buttons to navigate around the application groups to select those which he/she wishes to display on the terminal”, [0061], Ricci, [0098], “user 560 may position one or more applications 508 a, 508 b, 508 c from the application tray 504 to an application-expanded position via an input gesture”);
the first menu comprises a list, a sidebar, or a scroll wheel (EPPLE, Fig. 12C, [0061]); and
a display of options in the first menu is altered by one of a tap gesture, a swipe gesture, or a slide gesture on the touch screen display (EPPLE, [0018], “The display/control parameters are grouped within independent applications and the operator uses the touch screen, or push buttons to navigate around the application groups to select those which he/she wishes to display on the terminal”, [0061], “FIG. 12 c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b. By pressing the icons 49 a, 49 b or touching the values themselves”), 
EPPLE--Ricci do not explicitly teach that the options within the first menu being color-coded with a different color.
Lane teach options within the first menu being color-coded with a different color (EPPLE, Fig. 4, Col. 3, lines 37-45, “Navigation through the menu bars and their associated levels is further enhanced by an item coding regimen wherein secondary items are displayed with differing and distinct colors and/or patterns. Selection of a secondary item controls the content and appearance of the tertiary bar-all tertiary bar items will be related to the selected secondary item and will be presented in the tertiary bar having the same coding, e.g., the same color or pattern of the selected secondary item”).
It would have obvious to a person of ordinary skill in the art before the time of filling of the invention to use color coded menu. 
The motive for the modification would have been to properly organize the visual structures into the graphics and/or text that convey information to the user in a meaningful way (Lane, Col. 1, lines 30-35).

With regard to Claim 8,
EPPLE-- Ricci teach the processing device of claim 7.
EPPLE-- Ricci do not explicitly teach color codes at least a portion of the one sub-menu using a same color associated with the corresponding option within the first menu.
Lane teach color codes at least a portion of the one sub-menu using a same color associated with the corresponding option within the first menu (Fig. 4, Col. 3, lines 37-45, “Navigation through the menu bars and their associated levels is further enhanced by an item coding regimen wherein secondary items are displayed with differing and distinct colors and/or patterns. Selection of a secondary item controls the content and appearance of the tertiary bar-all tertiary bar items will be related to the selected secondary item and will be presented in the tertiary bar having the same coding, e.g., the same color or pattern of the selected secondary item”).
It would have obvious to a person of ordinary skill in the art before the time of filling of the invention to use color coded menu. 
The motive for the modification would have been to properly organize the visual structures into the graphics and/or text that convey information to the user in a meaningful way (Lane, Col. 1, lines 30-35).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Epple et al. [US 20120256843 A1, hereinafter EPPLE] in view of Ricci et al. [US 2013/0241720 A1, hereinafter Ricci] in view of Marcoullier et al. [US 2008/0244414 A1, hereinafter Marcoullier].

With regard to Claim 10,
EPPLE--Ricci teach the processing device of claim 7, wherein one or more of the first menu or the sub-menus are displayed (EPPLE, [0018], “The display/control parameters are grouped within independent applications and the operator uses the touch screen, or push buttons to navigate around the application groups to select those which he/she wishes to display on the terminal”, [0061], “Fig. 5, “Pressing the soft key for the particular mask enlarges the mask to half-screen view as can be seen in FIG. 5, in section 19 c of the screen 2 a. In this example, the map applications is diminished to lower quadrant 19 b”, Fig. 12a-12t, [0061], “FIG. 12 c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b. By pressing the icons 49 a, 49 b or touching the values themselves, the operator is directly guided by skipping one menu level to the cruise control setting menu 49 c, that is one menu level (tractor main menu 49 d) is skipped”, [0057], “sections marked SK 1 to SK 8 are the soft keys which give menu options for each of the application groups and can be displayed on both sides of the screen depending on the number of keys, settings and/or application requirements”, Fig. 11a-11d, [0106])).
EPPLE-- Ricci do not explicitly teach a separate window that is temporarily superimposed over one or more of the widget spaces. 
Marcoullier teach a separate window that is temporarily superimposed over one or more of the widget spaces (Fig. 8, [0099]-[0100], “display menu 818, floating window, or the like, might be displayed for the visitor or owner to make modifications”).
It would have obvious to a person of ordinary skill in the art before the time of filling of the invention to use separate windows superimposed over the widget space. 
The motive for the modification would have been to allow the usage of the display available space and to prevent the user from mistakenly interacting with other widgets options.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Epple et al. [US 20120256843 A1, hereinafter EPPLE] in view of Ricci et al. [US 2013/0241720 A1, hereinafter Ricci] in view of STILL GMBH [EP2993155B1]

With regard to Claim 11,
EPPLE--Ricci teach the processing device of claim 7, wherein the processor when executing the executable instructions: 
defines the respective one widget comprising the first menu, the [first] menu comprising a plurality of [options], each [option] having a corresponding sub- menu (EPPLE, Fig. 3a, [0019], “screen is preferably split into a number of pre-determined areas for the display/control of different machine operating or control parameters. Preferably, the screen is divisible into four quadrants which control/monitor a particular parameter/function of the machine”, Fig. 12a-12t, [0061], “FIG. 12 c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b. By pressing the icons 49 a, 49 b or touching the values themselves, the operator is directly guided by skipping one menu level to the cruise control setting menu 49 c, that is one menu level (tractor main menu 49 d) is skipped”, Fig. 13, [0049]-[0055], examples of applications groups and associated functions).
EPPLE--Ricci do not explicitly teach defines the respective one widget as a rack height select (RHS) widget, the RHS widget comprising a workspace zone menu, the workspace zone menu comprising a plurality of workspace zones, each workspace zone having a corresponding 
Still teach defines the respective a rack height select (RHS) widget, the RHS widget comprising a workspace zone menu defining the first menu, the workspace zone menu comprising a plurality of workspace zones (Fig. 1), each workspace zone having a corresponding sub- menu comprising a plurality of stored rack heights associated with the workspace zone (Fig. 2, [0006],” individually different lifting heights can be programmed for each storage area and a storage area can relate, for example, to different halls with correspondingly deviating rack systems. The respective stroke height to the bearing region is then selected).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Still teaching to associate different shelves heights saved data with a workspace zones menu of options of EPPLE--Ricci.
The motivation for the modification would have been to provide EPPLE--Ricci system the ability to be used for machines that is able to load weights by providing a simple way to load items into shelves of different heights and providing an industrial truck with an assistance function with which a rapid operation of a lifting height preselection is possible in a simple manner and the transfer performance is increased (Still, [0009]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Epple et al. [US 20120256843 A1, hereinafter EPPLE] in view of Ricci et al. [US 2013/0241720 A1, hereinafter Ricci] in view of STILL GMBH [EP2993155B1] in view of Lane et al. [US 5,704,051, hereinafter Lane]

With regard to Claim 12,
EPPLE--Ricci-Still teach the processing device of claim 11, wherein: 
visual depiction of each workspace zone and a visual depiction of each corresponding sub-menu (Still, Fig. 2, [0006],” individually different lifting heights can be programmed for each storage area and a storage area can relate, for example, to different halls with correspondingly deviating rack systems. The respective stroke height to the bearing region is then selected).
EPPLE--Ricci-Still do not explicitly teach at least a portion of a visual depiction of each [menu] comprises a different color; and at least a portion of a visual depiction of each corresponding sub-menu comprises a same color as the associated [menu].
Lane teach at least a portion of a visual depiction of each [menu] comprises a different color; and at least a portion of a visual depiction of each corresponding sub-menu comprises a same color as the associated [menu] (Fig. 4, Col. 3, lines 37-45, “Navigation through the menu bars and their associated levels is further enhanced by an item coding regimen wherein secondary items are displayed with differing and distinct colors and/or patterns. Selection of a secondary item controls the content and appearance of the tertiary bar-all tertiary bar items will be related to the selected secondary item and will be presented in the tertiary bar having the same coding, e.g., the same color or pattern of the selected secondary item”).
It would have obvious to a person of ordinary skill in the art before the time of filling of the invention to use color coded menu. 
The motive for the modification would have been to properly organize the visual structures into the graphics and/or text that convey information to the user in a meaningful way (Lane, Col. 1, lines 30-35).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Epple et al. [US 20120256843 A1, hereinafter EPPLE] in view of Ricci et al. [US 2013/0241720 A1, hereinafter Ricci] in view of STILL GMBH [EP2993155B1] in view of JYRI MR VAHERTO [GB 2437629, hereinafter Jyri]

With regard to Claim 13,
EPPLE--Ricci teach the processing device of claim 1, wherein the processor when executing the executable instructions:  
defines one of the plurality of widgets a first menu portion and defining a sub-menu portion(EPPLE, Fig. 12a-12t, [0061], “FIG. 12 c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b. By pressing the icons 49 a, 49 b or touching the values themselves, the operator is directly guided by skipping one menu level to the cruise control setting menu 49 c, that is one menu level (tractor main menu 49 d) is skipped”).
EPPLE--Ricci do not explicitly teach a rack height select (RHS) widget, the RHS widget comprising: a workspace zone selection portion; a rack height selection portion.
Still teach a rack height select (RHS) widget, the RHS widget comprising: a workspace zone selection portion defining a first menu portion (Fig. 1), a rack height selection portion defining a sub-menu portion (Fig. 2, [0006],” individually different lifting heights can be programmed for each storage area and a storage area can relate, for example, to different halls with correspondingly deviating rack systems. The respective stroke height to the bearing region is then selected).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Still teaching to associate different shelves heights saved data with a workspace zones menu of options of EPPLE-- Ricci.
The motivation for the modification would have been to provide EPPLE--Ricci system the ability to be used for machines that is able to load weights by providing a simple way to load items into shelves of different heights and providing an industrial truck with an assistance function with which a rapid operation of a lifting height preselection is possible in a simple manner and the transfer performance is increased (Still, [0009]).
EPPLE-- Ricci-Still do not explicitly teach a load presence indicator.
Jyri teach a load presence indicator (Page 21, “Additional parameters to be measured and displayed can include the compression pressure and load weight”, Page 26, “when loading a trailer truck, each load to be lifted can be weighed using the weighing sensors comprised in the system. The mass of the load is stored in the system, which enables the system to inform the operator when a correct amount of goods have been loaded to the trailer truck. In addition, the system in the lift truck can have a connection to a central system which registers the information related to the stuffed loads”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Jyri teaching to modify EPPLE-- Ricci-Still to include the ability to display a load indicator.
The motivation for the modification would have been to provide EPPLE-- Ricci-Still system the ability to be used for machines that is able to load weights by providing a simple way to inform the user when there is load carried by the machine which will increase the user awareness and the ability to safely operate the machine.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Epple et al. [US 20120256843 A1, hereinafter EPPLE] in view of Ricci et al. [US 2013/0241720 A1, hereinafter Ricci] in view of STILL GMBH [EP2993155B1] in view of JYRI MR VAHERTO [GB 2437629, hereinafter Jyri] in view of https://www.youtube.com/watch?v=mMUW00P73Do Published Sep 24, 2013 [hereinafter D1]

With regard to Claim 14,
EPPLE-- Ricci-Still-Jyri the processing device of claim 13, wherein the RHS widget is the respective one widget that is locked in position in the locked widget space and wherein the processor when executing the executable instructions:
detects a selection of a particular workspace zone and a particular stored rack height related to the particular workspace zone, wherein after the selection of the particular workspace zone and the particular stored rack height (Still, Fig. 1-2):
the workspace zone selection portion comprises an identifier of the particular workspace zone selected (Still, Fig. 2, Halle1), 
the rack height selection portion comprises an identifier of the particular stored rack height selected (Still, Fig. 2-3, [0025], “a stroke height indicator 11 is also present, in which an actual stroke height of 5.2 m is represented on the right and the setpoint stroke height of 10.5 m on the left, which has been selected by the stroke height preselection”), and 
the load presence indicator comprises a visual indication of a presence or an absence of a detected load  (Jyri, Page 21, “Additional parameters to be measured and displayed can include the compression pressure and load weight”, Page 26, “when loading a trailer truck, each load to be lifted can be weighed using the weighing sensors comprised in the system. The mass of the load is stored in the system, which enables the system to inform the operator when a correct amount of goods have been loaded to the trailer truck. In addition, the system in the lift truck can have a connection to a central system which registers the information related to the stuffed loads”). Additionally, Still teach rack height selection portion (Fig. 2, 7), an identifier of the particular selected [element] ([0025], “wherein the preselection made by the control computer is represented by highlighting one symbol 9”). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Still teaching to modify EPPLE-- Ricci-Still-Jyri to include the ability to display a load indicator.
The motivation for the modification would have been to provide EPPLE-- Ricci-Still-Jyri system the ability to be used for machines that is able to load weights by providing a simple way to inform the user when there is load carried by the machine which will increase the user awareness and the ability to safely operate the machine.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art having Still before them to modify the highlight the menu selected option. One would be motivated to do so to provide a visual aid for the user regarding the selected option which prevent confusion that may cause errors and increase safety.
Further in effort to expedite prosecution, D1 also teach the rack height selection portion comprises an identifier of the particular stored rack height selected (Fig. 2-4, “Next ZZ 152 IN”), and 
the load presence indicator comprises a visual indication of a presence or an absence of a detected load (Fig. 1-2, 0-1500 Lbs.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use D1 teachings to modify EPPLE--Ricci-Still-Jyri to include the ability to display a load indicator and identifier of the selected rack height.
The motivation for the modification would have been to provide EPPLE-- Ricci-Still-Jyri system the ability to be used for machines that is able to load weights by providing a simple way to inform the user when there is load carried by the machine and the selected height which will increase the user awareness and the ability to safely operate the machine.

With regard to Claim 15,
EPPLE--Ricci-Still-Jyri-D1 the processing device of claim 14, wherein the processor when executing the executable instructions:
overrides the indication of the absence of a detected load upon activation of the load presence indicator by a vehicle operator  (Jyri, Page 21, “Additional parameters to be measured and displayed can include the compression pressure and load weight”, D1, Fig. 1-2, O-1500 Lbs., vehicle operator activate the load presence indicator upon loading the vehicle).
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Epple et al. [US 20120256843 A1, hereinafter EPPLE] in view of Ricci et al. [US 2013/0241720 A1, hereinafter Ricci] in view of JYRI MR VAHERTO [GB 2437629, hereinafter Jyri]

With regard to Claim 16,
EPPLE--Ricci teach the processing device of claim 1, further comprising:
a vehicle network system connecting the processor to at least one vehicle network bus (EPPLE, [0009], “control unit may be connected to the screen by a cable or wirelessly; [0022] Data concerning an operating or control parameter is preferably transferred between the display terminal and a personal computer via a remote server, over the Internet clearly suggesting a “wireless” connection to server”; [0053], “ISOBUS application (ISO)-the ISOBUS standard is used to control functions of an external implement associated with the tractor via the terminal”). 
EPPLE--Ricci do not explicitly teach the processor extracts a current position of a carriage assembly and a current sensed load weight; wherein the processor when executing the executable instructions: defines one of the one or more widgets as a capacity data monitoring (CDM) widget, the CDM widget comprising a visual representation of the current position of the carriage assembly and the current sensed load weight
Jyri teach a vehicle network system connecting the processor to at least one vehicle network bus (“system in the lift truck can have a connection to a central system which registers the information related to the stuffed loads”) wherein the processor extracts a current position of a carriage assembly and a current sensed load weight (“system 10 comprises a height sensor 28, from which the system 10 receives the measuring results related to the vertical position of the load. The system 10 can be programmed to stop the load-grappling devices 106 and thus the load 104 at a desired shelf height. The driver could guide the load incorrectly, for example too high, but the system can stop the load independent of the operator”); and a load presence indicator (“Additional parameters to be measured and displayed can include the compression pressure and load weight”, “when loading a trailer truck, each load to be lifted can be weighed using the weighing sensors comprised in the system. The mass of the load is stored in the system, which enables the system to inform the operator when a correct amount of goods have been loaded to the trailer truck. In addition, the system in the lift truck can have a connection to a central system which registers the information related to the stuffed loads”),
wherein the processor when executing the executable instructions:
defines one of the one or more widgets as a capacity data monitoring (CDM) widget, the CDM widget comprising a visual representation of the current position of the carriage assembly and the current sensed load weight (Page 21, “Selecting "Graphic" 86, in turn, accesses a graphic display, in which the selected parameters, such as the angle, distance and height, are shown as control bars. Selecting "Numerical Values" 88 accesses a numerical display, in which the selected parameters are shown numerically. By selecting further "Angle" 90, "Distance" 92, or "Height" 94, it is possible to access a view in which the parameter concerned is shown graphically and numerically. If the system is used for measuring additional parameters, the parameters are selected for display in this menu. Additional parameters to be measured and displayed can include the compression pressure and load weight.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Jyri teaching to provide a visual representation of the carriage assembly height and current sensed weight.
The motivation for the modification would have been to provide EPPLE--Ricci system the ability to be used for machines that is able to load weights by providing a simple way to for the user to identify the current weight and height using a simple graphical representation.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Epple et al. [US 20120256843 A1, hereinafter EPPLE] in view of Ricci et al. [US 2013/0241720 A1, hereinafter Ricci] in view of Cuddihy et al. [US 2015/0268746 A1, hereinafter Cuddihy].

With regard to Claim 19,
EPPLE--Ricci teach the processing device of claim 1, wherein:
the screen display comprises a touch screen display that receives touch gesture commands from a vehicle operator (EPPLE, Fig. 2b, [0018], “The display/control parameters are grouped within independent applications and the operator uses the touch screen, or push buttons to navigate around the application groups to select those which he/she wishes to display on the terminal”), changes one or more of the one or more widgets on the touch screen display following detection of a touch gesture on the touch screen display (EPPLE, [0018], “The display/control parameters are grouped within independent applications and the operator uses the touch screen, or push buttons to navigate around the application groups to select those which he/she wishes to display on the terminal”, Fig. 12a-12t, [0061], “FIG. 12 c the main Tractor Operations menu is chosen from the Tractor Applications Group. The cruise control settings are shown together by icons 49a and 49b. By pressing the icons 49 a, 49 b or touching the values themselves, the operator is directly guided by skipping one menu level to the cruise control setting menu 49 c, that is one menu level (tractor main menu 49 d) is skipped”).
EPPLE--Ricci do not explicitly teach determines if a speed of the industrial vehicle is below a threshold speed; and if the speed of the industrial vehicle is below the threshold speed.
Cuddihy teach determines if a speed of the industrial vehicle is below a threshold speed, and changes on the touch screen display following detection of a touch gesture on the touch screen display and if the speed of the industrial vehicle is below the threshold speed ([0010], “In some vehicles, certain touchscreen operations may not be allowed when attempted by the driver of a vehicle moving above a predetermined minimal speed, e.g., 5 mph”, [0017]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Cuddihy teaching to prevent interaction with the touch display when the vehicle speed is more than a threshold.
The motivation for the modification would have been to prevent distraction to the driver if he/she is tempted to reach over to touch the screen for performing an action (Cuddihy, [0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 5738187 issued to Dammeyer et al. See at least Abstract Fig. 9-12 that disclose the ability to detect fork lift level and display an indication of the fork level indicator

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 9:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED ABOU EL SEOUD/           Primary Examiner, Art Unit 2174